Exhibit 99.1 Mazor Robotics Inc. 189 South Orange Ave. Suite 1850 Orlando, FL 32801 Toll Free:1 (800) 80 - MAZOR usa@MazorRobotics.com Mazor Robotics Ltd. PO Box 3104, 7 HaEshel St. Caesarea Park South 38900, Israel Tel: +-7100 Fax: +-7111 info@mazorrobotics.com Mazor Robotics GmbH Borkstraße 10 48163 Münster, Germany Tel: +49 Fax: +49 Germany@MazorRobotics.com For Immediate Release Mazor Robotics Announces First Quarter 2014 Financial Results - Total Revenue of $4.9 Million; Gross Margin of 79% - - Recurring Revenue Increases 67% Year-over-Year Reflecting Increased Renaissance System Install Base and Higher Utilization - - Ends the First Quarter of 2014 with Clinical Installed Base of 37 Renaissance Systems in U.S., 68 Systems Globally - - Conference Call Today at 8:30 AM EST - CAESAREA, Israel – May 7, 2014 – Mazor Robotics Ltd. (TASE: MZOR; NASDAQGM: MZOR), a developer of innovative guidance systems and complementary products, announced today its financial results for the first quarter ended March 31, 2014. “Our efforts in the 2014 first quarter yielded a number of positive results. We penetrated two teaching centers which enhanced the awareness of the Renaissance system within the broader academic community. With a total of four systems in hospitals in the state, we believe that Georgia is emerging as a new cluster and will one day complement our success in Florida, Texas and southern California,”commented Ori Hadomi, Mazor's Chief Executive Officer. “To build momentum and achieve similar success throughout the year, we will continue to invest our resources to maintain our competitive advantage and build greater awareness among surgeons and hospital administrators. With 34 sites in the United States using Renaissance, we have only penetrated less than 2% of the market so with the increasing level of interest and the focused efforts of our experienced sales and marketing team, I expect to be able to convert these opportunities into sales and clinical success throughout the year.” FIRST QUARTER 2("GAAP") Revenue for the three months ended March 31, 2014 was $4.9 million, flat with the year-ago first quarter.U.S.-generated revenue was $3.6 million compared to $4.1 million in the year-ago quarter, primarily due to lower system sales. International non-U.S. revenue grew to $1.3 million compared to $0.8 million reported in the first quarter of 2013, reflecting two system sales in the first quarter of 2014 compared to one system sale in the 2013 first quarter. Revenue from system kit sales, services and other increased to $2.0 million in the first quarter of 2014, representing a 67% increase compared to $1.2 million in the first quarter of 2013. Gross margin for three months ended March 31, 2014 was 79%, compared to 81% in the year-ago quarter. Total operating expenses in the first quarter of 2014 were $7.5 million, compared to $4.6 million in the first quarter of 2013, reflecting the Company’s increased investments in sales, marketing, research and development resources. Operating loss for the first quarter of 2014 was $3.6 million, compared to an operating loss of $0.7 million in the first quarter of 2013. Net loss for the first quarter of 2014 was $3.6 million, or $0.09 per share, compared to a net loss of $10.6 million, or $0.36 per share in the first quarter of 2013. Cash used in operating activities in the first quarter of 2014 was $5.3 million, compared to $1.6 million in the first quarter of 2013. As of March 31, 2014, cash, cash equivalents and marketable securities totaled $61 million. FIRST QUARTER 2-GAAP BASIS The tables below include a reconciliation of the Company’s GAAP results to non-GAAP results.The reconciliation primarily relates to non-cash expense in the amount of $0.4 million with respect to share-based compensation and intangible asset amortization in the first quarter of 2014. On a non-GAAP-basis, the net loss in the first quarter of 2014 was $3.2 million, or $0.08 per share, compared to $0.4 million, or $0.01 per share in the first quarter of 2013. CONFERENCE CALL INFORMATION The Company will host a conference call to discuss these results on Wednesday, May 7, 2014, at 8:30 AM ET (3:30 PM IST).Investors within the United States interested in participating are invited to call 888-549-7750 and reference the Conference ID: 4681223.Participants in Israel can use the toll free dial-in number 1-809-21-4368 and reference the same Conference ID number.All other international participants can use the dial-in number 1-480-629-9770, using the same Conference ID. A replay of the event will be available for two weeks following the conclusion of the call. To access the replay, callers in the United States can call 1-800-406-7325 and reference the Replay Access Code: 4681223. All international callers can dial 1-30-590-3030, using the same Replay Access Code. To access the webcast, please visit www.mazorrobotics.com, click ‘Investors.’ Use of Non-GAAP Measures In addition to disclosing financial results calculated in accordance with generally accepted accounting principles in conformity with International Financial Reporting Standards (GAAP), this press release contains non-GAAP financial measures for gross profit, operating expenses, operating loss, financing income, net income and basic and diluted earnings per share that exclude the effects of non-cash expense of amortization of intangible assets, stock-based compensation and revaluation of the fair value of the derivative instruments. Management believes that these non-GAAP financial measures provide meaningful supplemental information regarding the Company’s performance that enhances management's and investors' ability to evaluate the Company's net income and earnings per share and to compare them to historical net income and earnings per share. - 2 - The presentation of this non-GAAP financial information is not intended to be considered in isolation or as a substitute for the financial information prepared and presented in accordance with GAAP. Management uses both GAAP and non-GAAP measures when operating and evaluating the Company’s business internally and therefore decided to make these non-GAAP adjustments available to investors. About Mazor Mazor Robotics is dedicated to the development and marketing of innovative surgical guidance systems and complementary products that provide a safer surgical environment for patients, surgeons, and operating room staff. Mazor Robotics’ flagship product, Renaissance®, is a state-of-the-art surgical guidance system that enables surgeons to conduct spine surgeries in an accurate and secure manner. Mazor Robotics systems have been successfully used in the placement of over 45,000 implants worldwide. Numerous peer-reviewed publications and presentations at leading scientific conferences have validated the accuracy, usability, and clinical advantages of Mazor Robotics technology. For more information, the content of which is not part of this press release, please visitwww.mazorrobotics.com. Forward-Looking Statements This press release contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and other securities laws.Any statements in this release about future expectations, plans or prospects for the Company, including without limitation, statements regarding Mazor’s expected sales and clinical success throughout 2014,expected sales in Georgia, expected maintenance of competitive advantage and building greater awareness of the Renaissance system, increase in investments in sales, marketing, research and development, expected increase in interest in the Renaissance system, and other statements containing the words “believes,” “anticipates,” “plans,” “expects,” “will” and similar expressions are forward-looking statements.These statements are only predictions based on Mazor's current expectations and projections about future events. There are important factors that could cause Mazor's actual results, level of activity, performance or achievements to differ materially from the results, level of activity, performance or achievements expressed or implied by the forward-looking statements. Those factors include, but are not limited to, the impact of general economic conditions, competitive products, product demand and market acceptance risks, reliance on key strategic alliances, fluctuations in operating results, and other factors indicated in Mazor's filings with the Securities and Exchange Commission (SEC)including those discussed under the heading "Risk Factors" in Mazor’s annual report on Form 20-F filed with the SEC on April 9, 2014 and in subsequent filings with the SEC.For more details, refer to Mazor's SEC filings.Mazor undertakes no obligation to update forward-looking statements to reflect subsequent occurring events or circumstances, or to changes in our expectations, except as may be required by law. U.S. Contacts: EVC Group Michael Polyviou/Robert Jones - Investors mpolyviou@evcgroup.com; bjones@evcgroup.com 212.850.6020; 646.201.5447 David Schemelia/John Carter – Media dave@evcgroup.com; jcarter@evcgroup.com; 646.201.5431; 212.850.6021 - 3 - Mazor RoboticsLtd. CONSOLIDATED STATEMENT OF PROFIT OR LOSS AND OTHER COMPREHENSIVE INCOME (in thousands, except per share data) Three-month period ended March 31, (Unaudited) (Unaudited) Revenue $ $ Cost of revenue $ $ Gross profit $ $ Operating costs and expenses: Research and development $ $ Selling and marketing $ $ General and administrative $ $ Total operating costs and expenses $ $ Loss from operations $ ) $ Financing income (expenses), net $ 24 $ Loss before taxes on income $ ) $ ) Taxes on income $ 40 $ 38 Net loss attributable to ordinary shareholders $ ) $ Net loss per share – Basic and diluted attributable to ordinary shareholders $ $ Weighted average common shares outstanding – Basic and diluted - 4 - Mazor RoboticsLtd. Consolidated Statements of Financial Position as of (U.S. Dollars in thousands) March 31, December 31, Unaudited Audited Balance Sheet Data: Current Assets Cash and cash equivalents $ $ Short-term investments $ $ Trade receivables $ $ Other accounts receivable $ $ Inventory $ $ Total Current Assets $ $ Non-Current Assets Prepaid lease fees $
